As filed with the Securities and Exchange Commission on December 10 , 2010 Reg. No. 333- 121913 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Post-effective Amendment No. 4 on FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CONSUMER PORTFOLIO SERVICES, INC. (Exact name of registrant as specified in its charter) California 33-0459135 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) With a copy to: Charles Bradley, Jr. Mark Harris, Esq. 19500 Jamboree Road Chief Executive Officer Andrews Kurth LLP Irvine, California 92612 19500 Jamboree Road 1717 Main Street, Suite 3700 (949)753-6800 Irvine, California 92612 Dallas, Texas 75201 Fax (949)753-6897 (949)753-6800 Telephone: (214) 659-4400 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) (Name, address, including zip code, and telephone number, including area code, of agent for service) Fax: (214) 659-4401 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box. [ x] If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of "large accelerated filer”, ”accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer[]Smaller reporting company [ X ] CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to Be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fee Renewable Unsecured Subordinated Notes $ $ $ The Renewable Unsecured Subordinated Notes will be issued in denominations selected by the purchasers in any amount equal to or exceeding $1,000. Such registration fee was paid concurrently with the initial filing of this registration statement on January 7, 2005. On January 7, 2005, Consumer Portfolio Services, Inc. (the “Company”) filed a Registration Statement on Form S-2 (Registration No.333-121913) (the “Registration Statement”) with the Securities and Exchange Commission (the “SEC”), which Registration Statement was declared effective on May 19, 2005. The Registration Statement registered the offer and sale of $100 million of renewable unsecured subordinated notes of the Company (the “Securities”). The Company hereby removes from registration the $ 34.0 million of Securities that were registered on the Registration Statement and that remain unsold as of the date of this post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this post-effective amendment to registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Irvine, State of California, on December 10, 2010 . Consumer Portfolio Services, Inc. By: /s/ Charles E. Bradley, Jr. Charles E. Bradley, Jr. President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the dates indicated below. Signature Title Date Chairman of the Board of Directors, /s/ Charles E. Bradley, Jr. President, and Chief Executive Officer December 10 , 2010 Charles E. Bradley, Jr. (Principal Executive Officer) /s/ Jeffrey P. Fritz Chief Financial Officer December 10 , 2010 Jeffrey P. Fritz (Principal Financial and Accounting Officer) /s/ Chris A. Adams Director December 10 , 2010 Chris A. Adams /s/ Brian J. Rayhill Director December 10 , 2010 Brian J. Rayhill /s/ William B. Roberts Director December 10 , 2010 William B. Roberts /s/ Gregory S. Washer Director December 10 , 2010 Gregory S. Washer /s/ Daniel S. Wood Director December 10 , 2010 Daniel S. Wood
